Exhibit 10.1
AMENDMENT NUMBER TWO
to the
WALGREEN CO. LONG-TERM PERFORMANCE INCENTIVE PLAN
I
     Effective as of May 1, 2011, the Walgreen Co. Long-Term Performance
Incentive Plan (the “Plan”) is amended by adding the following sentence to the
end of Section 6.3:
     “Notwithstanding the foregoing, during the Restriction Period a Participant
may transfer the Restricted Shares and Restricted Share Units to a trust
pursuant to Section 9.”
II
     Effective as of May 1, 2011, the Plan is amended by adding the following
paragraph to the end of Section 9 as follows:
     “Notwithstanding the foregoing, subject to the approval of the Committee in
its sole discretion, transfers by the Participant of Restricted Shares and
Restricted Share Units shall be recognized and given effect if such Restricted
Shares or Restricted Share Units are transferred to a grantor trust established
pursuant to Sections 674, 675, 676 and 677 of the Code, for the exclusive
benefit of the Participant or a person or persons who are members of the
Participant’s immediate family or their descendants; provided that (i) any such
transfer has not been disclaimed prior to the transfer of such Restricted Shares
or Restricted Share Units by the trustee of such trust, and (ii) such transfer
shall occur without any delivery or receipt of consideration therefor, and the
Participant and the trustee of such trust shall so certify to the Committee; and
(iii) the Participant shall provide such documentation or information concerning
any such transfer or transferee as the Committee may reasonably request. Any
Restricted Share or Restricted Share Unit held by a transferee shall be subject
to the same terms and conditions that applied immediately prior to its transfer.
No transfer shall be effective and no transferee shall have any rights in any
such award unless and until written notice of such proposed transfer is provided
to the Committee, in the form and manner prescribed by the Committee, and such
transfer request has been approved by the Committee. In making any such
transfer, Participant and the transferee shall execute any additional agreements
as may be required by the Committee.”
Page 1

